Citation Nr: 0528935	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  99-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to nonservice-
connected pension benefits.  The claim was Remanded by the 
Board in March 2001 and in December 2004.  The claim now 
returns to the Board following additional development and 
notice to the veteran.  

The veteran requested a hearing before the Board.  The 
requested hearing was conducted in September 2000 before the 
undersigned Veterans Law Judge in Washington, D.C. 


FINDINGS OF FACT

1.  The veteran has not been awarded service connection for 
any disorder.  

2.  The veteran has a history of polyarthralgia, currently 
evaluated as noncompensable, and current diagnoses of 
residuals of, or intermittent, cervical spine strain, 
evaluated as 10 percent disabling, lumbar spine strain, 
evaluated as 10 percent disabling, hypertension, evaluated as 
10 percent disabling, gout, evaluated as 20 percent 
disabling, left hallux valgus with hammertoe, evaluated as 10 
percent disabling, gastroesophageal reflux disease, evaluated 
as 10 percent disabling, poor dentition, which is 
noncompensable, and substance abuse, which is noncompensable 
for pension purposes.  

3.  The combined evaluation for pension purposes of all of 
the veteran's nonservice-connected disorders is 50 percent 
disabling.

4.  The veteran, who is currently almost 50 years old, is a 
high school graduate and received VA educational assistance 
benefits for more than two years of college level courses, 
and has taken a written paralegal course.  

5.  Although the evidence shows that the veteran is not 
currently able to work at his most recent employment as a 
cook or as a newspaper distributor, the evidence does not 
establish that the veteran is unemployable due to his current 
nonservice-connected disorders, or that an average person 
with those disorders would be unemployable.


CONCLUSION OF LAW

The criteria for nonservice-connected pension have not been 
met.  38 U.S.C.A. §§ 1501, 1502, 1521, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.3, 3.321, 3.301, 
3.340, 3.342(a), 4.3, 4.7, 4.16, 4.17, 4.71a, Diagnostic 
Codes 5002, 5003, 5017, 5237, 5280, 4.104, Diagnostic Code 
7101, 4.114, Diagnostic Code 7346, 4.150 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5295 (as in effect prior to 
August 27, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is unable to work because of his 
nonservice-connected medical disorders.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran submitted a claim for nonservice-
connected pension in 1997, more than three years prior to 
enactment of the VCAA.  The unfavorable AOJ decision that 
denied the claim of entitlement to pension was already 
decided, and the veteran's substantive appeal to the Board 
perfected, prior to VCAA enactment.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The veteran was afforded VA examination prior to enactment of 
the VCAA, and again in July 2003, after enactment of the 
VCAA.  The veteran provided testimony at a personal hearing 
and at a hearing before the Board conducted in September 
2000.  The veteran was afforded the opportunity to identify 
or submit evidence following the Board's March 2001 Remand, 
and was again afforded the opportunity to identify or submit 
evidence following the December 2004 Remand.  

Private records, including emergency department records 
identified by the veteran, were obtained.  The veteran did 
not identify any other private clinical or other records 
which might be relevant to his claim.  The RO has obtained 
the veteran's VA clinical records for all periods during the 
pendency of this claim, including current VA clinical 
records.  

The veteran was first notified of the enactment of the VCAA 
in a March 2001 letter which described the provisions of the 
VCAA generally, advised the veteran of VA's duty to notify 
him, advised the veteran of VA's duty to assist him to 
develop evidence, and advised the veteran of the criteria for 
establishing entitlement to pension.  

In a September 2003 supplemental statement of the case 
(SSOC), the RO provided the veteran with the complete text of 
38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA.  In addition, the veteran was again advised of the 
provisions of the VCAA, and of the evidence required to 
substantiate his claim of entitlement to pension, in March 
2005.  

The appellant was not prejudiced by not receiving the VCAA 
notification prior to the initial AOJ decision, as he has had 
several years to respond to the notification under the VCAA, 
including more than four years since the 2001 notification.  
During that time, VA has provided additional examination, and 
obtained clinical records, and the veteran has been notified, 
in a second Remand from the Board, of additional regulations 
applicable.  The veteran has been afforded notice of the text 
of the revised regulations and of the application of those 
regulations to the evidence.  

In addition, the veteran was notified, in the June 2001 SSOC, 
as well as in the Board's December 2004 remand, of the 
changes in regulations applicable to his claim during the 
pendency of this appeal.  In particular, the veteran was 
advised of the revised versions of 38 C.F.R. §§ 3.3, 3.301, 
4.17a, 4.71a, DCs 5237 (as in effect from August 2003), which 
provided the renumbered criteria formerly in DCs 5290 and 
5295, among notice of the other numerous regulations 
applicable to the claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In addition, the veteran has had numerous opportunities to 
submit or identify evidence and has provided testimony, in 
addition to the VA examinations afforded.  The Board finds 
that the duty to assist, as well as the duty to notify, has 
been met, and the veteran is not prejudiced by appellate 
review by the Board at this time.  

Law and regulations applicable to a claim for pension

The veteran has no service-connected disabilities.  The law 
authorizes the payment of a nonservice-connected disability 
pension to a veteran of a war who has the requisite service 
and who is permanently and totally disabled by disability not 
due to the veteran's own misconduct.  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.342. 

The veteran had active service from July 1974 to July 1977, 
so he served for ninety (90) days or more during the Vietnam 
era, which ended in May 1975.  Therefore, he has the required 
period of wartime service to meet the basic requirement for 
eligibility for nonservice-connected pension.

In determining whether the veteran is permanently and totally 
disabled from nonservice-connected disability not due to his 
own willful misconduct, as required under 38 U.S.C.A. §§ 1502 
and 1521, VA adjudicators must consider whether the veteran 
is unemployable as a result of a lifetime disability, i.e., 
an "objective" standard, or if the veteran is not 
unemployable under that objective standard, whether there 
exists a lifetime disability which would render it impossible 
for an average person to follow a substantially gainful 
occupation, i.e., a "subjective" standard.  38 U.S.C.A. §§ 
1502(a)(1), 1521(a); 38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 
and 4.17; see also Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); Brown 
v. Derwinski, 2 Vet. App. 444 (1992).

A finding of total disability is warranted where the veteran 
experiences any disability that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 3.340(a) 
and 38 C.F.R. § 4.15.  A total rating is based primarily upon 
the average impairment in earning capacity.  Further, 
38 U.S.C.A. § 1502(a)(2) essentially provides that a veteran 
shall be considered permanently and totally disabled when 
such person is unemployable as a result of disability 
reasonably certain to continue throughout the life of the 
disabled person, or is suffering from any disease or disorder 
determined by the Secretary of VA to be of such nature or 
extent as to justify a determination that persons suffering 
therefrom are permanently and totally disabled.

Subjective factors for consideration are also included in 38 
C.F.R. § 4.15, which provides that in individual cases, full 
consideration will be given to such factors as unusual 
physical or mental effects in individual cases, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap or disability, and the effect of 
combination of disabilities.  In addition, 38 C.F.R. § 
4.17(b) states that where the veteran fails to meet the 
percentage requirements, but meets the basic eligibility 
criteria and is unemployable, consideration of 38 C.F.R. § 
3.321(b)(2) is appropriate.

Factual background

In August 1977, the veteran sought service connection for a 
back injury and for a whiplash injury.  By a rating decision 
issued in July 1979, those claims were denied.  

The veteran, who was born in 1955, was forty-two years old at 
the time of his initial June 1997 application for nonservice-
connected pension benefits.  He is now nearly 50 years old.  
Service connection is not in effect for any disability.  

The discharge summary of VA hospitalization in October 1996 
reflects that the diagnosis assigned was chemical dependency.  
During the hospitalization, a diagnosis of chronic 
folliculitis of the scalp was also noted.

The discharge summary of a June 1997 VA hospitalization 
reflects that a diagnosis of polyarthralgia secondary to 
viral infection was assigned.  

The veteran was afforded VA examination in August 1997.  At 
that time, the diagnoses assigned were acne of the scalp and 
polyarthritis.  A history of seasonal rhinitis was also 
noted.  As to the veteran's scalp disorder, the veteran 
reported flare-ups three or four times a year, with one or 
two focal nodules on the scalp.  Oral erythromycin and 
topical Selsun shampoo were used to control the disorder.  At 
the time of examination, the veteran was acne-free.  As to 
the veteran's complaints of polyarthritis, he reported acute 
onset of stiffness and pain involving all the joints on the 
left side of his body, including the left shoulder, elbow, 
wrist, hip, knee, and ankle, in June 1997.  The veteran 
reported intermittent swelling of both ankles and 
occasionally of the right knee.  He complained of significant 
pain in both knees, ankles, elbows, left shoulder, and left 
hip.  

Range of motion of the ankles was intact.  There was minimal 
crepitus on passive motion of the knees bilaterally.  The 
veteran was able to flex his left knee to 85 degrees and his 
right knee to 75 degrees.  The veteran was able to extend at 
the left shoulder to 80 degrees, abduct to 90 degrees, flex 
to 160 degrees, and adduct to 50 degrees, but range of motion 
was limited by discomfort.  Radiologic examinations of the 
joints disclosed a small area of osteosclerosis of the left 
ischial tuberosity, normal left shoulder, slight soft tissue 
swelling of the ankles, and normal right knee.  The examiner 
assigned a diagnosis of subacute polyarthralgia with 
significant symptomatology.

The RO assigned noncompensable evaluations for residuals, 
cervical strain, residuals, lumbosacral strain, and chronic 
scalp acne, and assigned a 20 percent evaluation for subacute 
polyarthralgia.

In January 1998, the veteran sought VA treatment for 
complaints of blurred vision.  Recurrent viral eye symptoms 
were suspected.  A diagnosis of possible viral keratitis was 
assigned.

At a personal hearing conducted in August 1999, the veteran 
testified that the only employment he was able to perform was 
dropping off a weekly newspaper every Friday, for which he 
was paid $50 per week.  The veteran testified that he had 
employment experience as a cook, but he was unable to do this 
work any more because of joint pain.  The veteran testified 
that the physicians now thought he had tendonitis.  He 
testified that his feet and ankles were tender and it was 
difficult to stand up.

At a hearing before the Board, conducted in September 2000, 
he testified that he was no longer able to work as a cook 
because of ankle and knee pain and inability to do heavy 
lifting and other strenuous activities associated with being 
a cook.

In November 2000, the veteran complained of a swollen, 
painful right wrist.  The veteran was treated for swelling, 
inflammation, and discharge from the right eye in September 
2001.  In January 2002, a diagnosis of hypertension was 
assigned, and medication was prescribed.  

Private clinical records dated in February 2002 reflect that 
the veteran was treated for gouty arthritis, and Indocin was 
prescribed.  In May 2002, the veteran complained of right and 
left elbow pain.  A flare-up of gout was diagnosed.   
Radiologic examination conducted in June 2002 disclosed 
hallux valgus and degenerative joint disease of the left 
great toe.  Surgical correction was scheduled in June 2002, 
but the veteran did not report for the scheduled surgery.

The report of July 2003 VA examination discloses that the 
veteran had a history of polyarthralgia, and current 
diagnoses of cervical spine strain, lumbar spine strain, 
hypertension, gout, left hallux valgus with second hammertoe, 
gastroesophageal reflux disease (GERD), poor dentition, and 
polysubstance abuse.  The examiner noted that the veteran's 
work history included lawn work, painting, and newspaper 
delivery.  The veteran was offered retraining through VA 
programs, but did not complete the appointments.  He was 
taking a correspondence course to qualify as a paralegal.  

The examiner concluded that the veteran's functional status 
was that he was independent in activities of daily living and 
mobility.  The veteran's gait was normal, but there was mild 
flattening of the lumbar curve.  There was resolving scleral 
injection bilaterally.  The veteran's ears were impacted with 
cerumen.  The left lower molar was decayed and broken.  

Range of motion of the cervical spine was full, with some 
tightness on lateral bending.  Forward flexion of the lumbar 
spine was to 80 degrees with pain in the right sacroiliac 
joint from 60 degrees to 80 degrees.  Extension of the lumbar 
spine was to 20 degrees with pain on range of motion.  
Rotation was from 0 to 25 degrees with relief from pain at 
less than 20 degrees.  Range of motion of the wrists 
bilaterally was normal, without tenderness, redness or 
swelling.  Flexion, supination, and pronation of the elbows 
was normal, without inflammation or swelling.  The left 
patella was mobile.  McMurray's and Lachman's signs were 
negative.  The muscles of the back were symmetrical and 
without spasm.  There was local tenderness in the right 
sacroiliac joint area and right lower back.  The veteran's 
affect was somewhat flat.

VA outpatient treatment records dated in February 2004 
reflect that the veteran ran out of colchicine and Indocin 
and suffered an attack of left elbow gout.  He reported 
having two attacks of gout per year.  The veteran reported 
being a heavy beer drinker, despite detoxification several 
times in the past.  The veteran had mild hypertension but was 
not taking his medication.  A diagnosis of gout was assigned.  
The veteran was encouraged to take his medications, including 
his medication to control blood pressure.  

In July 2004, the veteran complained of pain in the right 
flank area, especially with lifting and activity.  The 
veteran complained of vague dizziness.  A friend said he was 
shaking and had rolling of the eyes, and the veteran was 
taken to a hospital but he refused admission.  In August 2004 
he reported another such episode, feeling like he was going 
to pass out.  He reported having an irregular heartbeat in 
the past.  Further examination was offered, but the veteran 
declined.  

Analysis

A.  Propriety of assigned evaluations for each of the 
nonservice-connected disorders

1.  Polyarthralgia

During the initial portion of the pendency of this claim, the 
veteran had symptoms of polyarthralgia, thought to be of 
viral origin.  This polyarthralgia was evaluated as 20 
percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 
(DC) 5003, following VA examination in 1997.  

However, the 2003 VA examination disclosed that this disorder 
had resolved.  The examiner who conducted the July 2003 VA 
examination declined to assigned a current diagnosis of 
polyarthralgia, and noted that the veteran had a normal gait.  
The veteran's only pain on joint motion, except for joint 
pain attributable to gout, was with motion of the lumbar 
spine.  Other review of the clinical records resulted in an 
opinion that the evidence disproved rheumatic arthritis or 
adult rheumatic fever, damage to the joints, or other 
disorder of the joints.  

Recent VA clinical records, from February 2004 through August 
2004, reflect that the veteran has not required any medical 
treatment for arthralgia, does not take medication for 
arthralgia, and has not complained of joint pain.  Thus, the 
evidence supports the RO's determination that this disorder 
no longer warrants a compensable evaluation.  In the absence 
of current symptoms and in the absence of any medical 
evidence or opinion that polyarthralgia of viral origin is 
active, the preponderance of the evidence is against a 
compensable evaluation at this time.

2.  Gout

During the pendency of this appeal, a diagnosis of gout was 
assigned.  The report of the July 2003 VA examination, and 
the VA outpatient treatment records of thereafter, establish 
that the veteran has an average of two exacerbations per year 
of gout when he fails to take his prescribed medications.  
The clinical records establish that the veteran begins to 
obtain relief from those exacerbations within about two days 
after he restarts the medications.  Under 38 C.F.R. § 4.71, 
DC 5017, gout which results in one or two exacerbations a 
year is evaluated as 20 percent disabling under DC 5002.  

The next higher evaluation, a 40 percent evaluation, requires 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year.  The preponderance of the evidence is unfavorable 
to a 40 percent evaluation, as the evidence fails to 
establish that the veteran has three or more exacerbations of 
gout yearly, and the evidence establishes that the 
exacerbations are not incapacitating when they occur.  For 
example, the treatment records at the time of a February 2004 
exacerbation reflect that the veteran complained of pain only 
in the left elbow.  The examiner determined that the veteran 
had symptoms typical of gout at the left olecranon bursa.  
The veteran had no other exacerbation of gout during the 
period from February 2004 through August 2004.  The examiner 
did not associate any other symptoms or factors of disability 
with the veteran's gout.  Therefore, the criteria for a 40 
percent evaluation for gout are not met.

3.  Hypertension

Although hypertension was not diagnosed at the time of the 
August 1997 VA examination, hypertension was later diagnosed 
during the pendency of the veteran's claim for pension.  The 
veteran's hypertension is evaluated as 10 percent disabling 
and under 38 C.F.R. § 4.104, DC 7101.  The next higher 
evaluation, a 20 percent evaluation, requires evidence of 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  

In this case, the veteran's blood pressure at the time of his 
July 2003 examination was 140/100, 128/100, and 138/98, 
measured in various positions.  Other recorded blood 
pressures include a reading of 146/105 in May 2002, 140/80 in 
January 2002, 130/80 in October 2001, 156/96 in September 
2001.  There is no evidence of record that the veteran had a 
systolic blood pressure in excess of 200 during the pendency 
of this appeal, or that the veteran had a diastolic blood 
pressure of 110 or more during the pendency of this appeal.  
Therefore, the criteria for an evaluation in excess of 10 
percent for hypertension are not met.

4.  Cervical strain

The veteran's cervical strain, intermittent, has been 
evaluated as 10 percent disabling under DC 5237, as in effect 
since August 2003.  No symptoms of this disorder, other than 
tightness during lateral bending, was noted at the time of 
the July 2003 VA examination.  No symptoms of that disorder, 
other than the general symptoms of acute polyarthralgia, was 
noted at the time of the August 1997 VA examination.  VA 
outpatient treatment notes during the pendency of the appeal 
are devoid of specific complaints of neck pain.  

This disorder has been evaluated as 10 percent disabling.  
While the Board does not disagree with that evaluation, the 
preponderance of the evidence clearly reflects that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his cervical spine symptoms, for purposes of 
determination of entitlement to pension, as the next higher 
evaluation, a 20 percent evaluation, would require evidence 
of limitation of flexion of the cervical spine to no more 
than 30 degrees or limitation of the combined range of motion 
of the cervical spine to not more than 170 degrees.  The 
evidence establishes that the veteran has essentially full 
motion of the cervical spine, and evaluation in excess of 10 
percent is not warranted.  

The Board notes that the regulation in effect at the time the 
veteran submitted this claim, prior to the current regulation 
as revised effective in August 2003, required evidence of 
moderate limitation of motion of the cervical spine to 
warrant a 20 percent evaluation.  As the preponderance of the 
evidence establishes that the veteran retained full range of 
motion of the cervical spine, with tightness at the end of 
range of motion in some planes, an evaluation in excess of 10 
percent was not warranted under the prior version of the 
regulation.  38 C.F.R. § 4.71a, DC 5290 (as in effect prior 
to August 2003).

5.  Lumbar strain

The veteran's lumbar spine strain residuals are evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, DC 5237, as in 
effect since August 2003.  The range of motion of the 
veteran's lumbar spine could not be assessed at the time of 
the August 1997 VA examination because the veteran complained 
of hip pain.  At the time of the July 2003 examination, the 
veteran had noncompensable limitation of motion of the lumbar 
spine, with forward flexion to 80 degrees with pain in the 
right sacroiliac joint beginning at 60 degrees.  The only 
other symptom of lumbar strain reflected in the evidence was 
mild flattening of the lumbar curve.  

An evaluation in excess of 10 percent would require evidence 
of limitation of forward flexion of the lumbar spine to less 
than 60 degrees or combined range of motion of the lumbar 
spine of 120 degrees or less.  The evidence establishes that 
these criteria are not met.  Therefore, the preponderance of 
the evidence establishes that an evaluation in excess of 10 
percent for pension purposes for lumbar strain residuals is 
not warranted under the revised evaluations as in effect 
since August 2003.  

The Board notes that, under the regulation in effect when the 
veteran first submitted his claim for pension benefits, 
38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation required evidence of muscle spasm on extreme 
forward bending, and loss of lateral spine motion.  The 
evidence is devoid of evidence of muscle spasm, although the 
examiners noted findings of muscle tenderness, and the 
evidence establishes that there is no loss of lateral spine 
motion, since the veteran retained bilateral rotation and 
side bending.  Thus, an evaluation in excess of 10 percent 
for this disorder is not warranted prior to the effective 
date of the current version of the regulation.



6.  Left foot disorder

The RO assigned a noncompensable evaluation for the veteran's 
left foot disorder, hallux valgus with hammertoe of the 
second toe.  That disorder is evaluated under 38 C.F.R. § 
4.71a, DC 5280.  Under that diagnostic code, a 10 percent 
evaluation is warranted for severe hallux valgus equivalent 
to amputation of the great toe or for that disorder after 
surgical correction with resection of the metatarsal head.  
The veteran has been offered surgical correction, but has 
failed to report for the scheduled surgery.  

Nevertheless, the veteran complains of foot pain, and those 
complaints are credible.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that a 10 percent evaluation 
for left hallux valgus is warranted.  However, a 10 percent 
evaluation is the maximum schedular evaluation.  There is no 
evidence that the veteran's foot pain is so severe as to 
warrant an extraschedular evaluation in excess of 10 percent.  
Although the veteran contends that his foot disorder is more 
disabling than 10 percent, and precludes him from employment 
as a cook because he is unable to stand on his feet, the 
objective clinical evidence reflects that the veteran is 
independent with ambulation and has normal gait.  The 
evidence does not warrant referral of this evaluation to the 
RO for consideration of an extraschedular evaluation.  

7.  GERD

The veteran's GERD has been evaluated as 10 percent disabling 
under 38 C.F.R. § 4.114, DC 7346, because the veteran 
complained of difficulty swallowing and medication was 
prescribed in May 2003.  However, the veteran's current VA 
clinical records are devoid of evidence that the veteran has 
continued to seek medical care for GERD, that he has 
continued to complain of difficulty swallowing, or that he 
has complaints of any other symptom of GERD, although the 
medication continues to the prescribed.

The next higher evaluation for GERD, a 30 percent evaluation, 
would be warranted with evidence of persistent recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health.  
The clinical evidence is devoid of any of these symptoms, and 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for GERD.

8.  Poor dentition

The clinical records also reflect that the veteran has poor 
dentition.  However, the rating schedule provides a 
noncompensable evaluation for dental disorders of individual 
teeth or loss of teeth unless the tooth loss is due to loss 
of substance of the body of the maxilla or mandible.  See 38 
C.F.R. § 4.150.  Neither is shown in this case.

9.  Complaints of dizziness and passing out

The evidence establishes that the veteran complained of 
episodes of dizziness, rapid heartbeat, and feeling like he 
was going to pass out, in 2004.  However, there is no medical 
diagnosis assigned for these symptoms, because the veteran 
declined emergency treatment, hospital admission, and 
diagnostic examinations.  As these symptoms were noted only 
during the last 12 to 18 months of the nearly 10-year 
pendency of the claim, the evidence does not establish that 
these symptoms represent a permanent disorder.  As there is 
no medical diagnosis, and no medical opinion that the 
undiagnosed symptoms are permanent, these symptoms do not 
warrant a compensable evaluation for purposes of determining 
whether the veteran is entitled to pension benefits.  See, 
e.g., Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (in the absence of 
medical diagnosis of disability, service connection cannot be 
granted).

10.  Polysubstance abuse

The evidence also reflects that the veteran may have some 
employment disability due to substance abuse.  However, 38 
C.F.R. § 3.301(c)(2) provides that alcohol abuse is 
considered willful misconduct, thus precluding pension 
benefits.  38 C.F.R. § 3.301(c)(3) contains similar language 
applicable to drug abuse.  The RO has properly determined 
that any employment impairment due to the veteran's use of 
alcohol or drugs, either legal or illegal, must be considered 
as due to willful misconduct.  Because alcohol dependence and 
substance abuse are deemed by statute to be the result of 
willful misconduct, these disorders, although present, cannot 
be considered in the evaluation of the severity of the 
veteran's employment handicaps.  

B.  Unemployability

The Board notes that, while the veteran's polyarthralgia was 
symptomatic, especially in 1997 and 1998, no diagnosis of 
gout or hypertension had yet been assigned.  The diagnoses 
assigned as of the August 1997 VA examination, other than 
polyarthralgia, included only residuals, cervical strain, 
residuals lumbosacral strain, and chronic scalp acne.  

Given that the veteran's cervical strain and lumbar strain 
were evaluated as 10 percent disabling and the veteran's 
scalp acne was noncompensable, the veteran's nonservice-
connected disorders resulted in a combined disability 
evaluation of 40 percent at the time of the 1997 examination.  

The Board notes that the veteran was hospitalized for 
polyarthralgia in June 1997, and required treatment for that 
disorder on several occasions thereafter.  The evidence 
establishes that there was a temporary period during which 
the veteran was unemployable as the result of 
polyarthropathy.  However, the statutory and regulatory 
requirements for pension specify that basic entitlement to 
pension is present only when disability is both total and 
permanent.  The evidence of the veteran's current VA 
outpatient clinical records, as well as above findings of the 
July 2003 VA examination establish that the veteran's 
unemployability resulting from polyarthropathy was temporary, 
not permanent.  Under the applicable statutory and regulatory 
provisions, the veteran's temporary unemployability resulting 
from arthropathy of multiple joints does not meet the 
criteria for entitlement to pension benefits.

The evidence establishes that the veteran does not currently 
have a single disorder, other than a disorder due to willful 
misconduct, or a combination of disorders, that objectively 
warrants a permanent and total disability evaluation for 
pension purposes.  38 U.S.C.A. § 1502(a)(1).

The Board has also considered the "subjective" standard for 
pension eligibility.  Pension may be granted "where the 
evidence of record establishes that an applicant for pension 
who is basically eligible fails to meet the disability 
requirements based on the percentage standards of the rating 
schedule, but is found to be unemployable by reason of his or 
her disabilities, age, occupational background and other 
related factors."  38 C.F.R. § 3.321(b)(2).

The veteran is almost 50 years old.  He has completed more 
than two years of college-level courses.  He has been 
employed in newspaper delivery, lawn work, painting, and as a 
cook.  During the pendency of this appeal, he reported that 
he was taking a course to become a paralegal.  The veteran 
has demonstrated proficiency in written communication in his 
statements and arguments with respect to the claim on appeal 
and claims submitted thereafter.  There is no evidence of 
record which establishes that the veteran would be unable to 
work as a paralegal.

The veteran's disorders, when evaluated in association with 
his educational attainment and age, are not subjectively or 
objectively shown to preclude all kinds of substantially 
gainful employment.  Accordingly, the veteran is not entitled 
to a nonservice-connected pension, and his claim for that 
benefit is denied.


ORDER

The appeal for nonservice-connected pension benefits is 
denied.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


